Per Curiam.
The appeal bond in this case was not given by the appellants to the adverse party to the judgment and is therefore ineffectual. Bruhn v. Steffins, 66 Wash. 144, 199 Pac. 29. The situation is unfortunately such that an amended bond cannot be filed, and the benefit of § 1730-9, Rem. Comp. Stat. is not available. Mogelberg v. Calhoun, 94 Wash. 662, 163 Pac. 29; Salvino v. Taylor Mill Co., 102 Wash. 507, 173 Pac. 433; Den Bleyker v. King County, 108 Wash. 687, 185 Pac. 613.
For that reason the appeal must be dismissed.